Citation Nr: 0803529	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for degenerative joint 
disease with torn medial meniscus of the left knee.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of service connection for a neck disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran has a left knee disability related to his 
military service.

2.  The competent medical evidence does not demonstrate that 
the veteran has a current right knee disability, related to 
his military service or otherwise.

3.  The evidence of record does not reflect that the veteran 
has been diagnosed with PTSD.




CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease with torn medial 
meniscus of the left knee was not incurred in or aggravated 
by his military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for right knee 
disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in March 2003 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran, essentially, to send in any 
evidence in the veteran's possession that pertains to the 
claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claims for 
degenerative joint disease with torn medial meniscus of the 
left knee, a right knee disability, and PTSD are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, and private medical treatment 
records have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in the veteran's claims for service connection for 
degenerative joint disease with torn medial meniscus of the 
left knee, a right knee disability, and PTSD.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination 
or opinion when such is necessary to make a decision on a 
claim.  Specifically, a VA examination is required where the 
record contains competent evidence of a current disability, 
and indicates that the disability or symptoms may be 
associated with military service, but does not contain 
sufficient evidence for the Secretary to make a decision.  
Id.  The record does not contain any evidence demonstrating a 
current right knee disability or PTSD.  The record also does 
not contain evidence of continuity of symptomatology of the 
veteran's left knee disability, as there is no evidence of 
degenerative joint disease of the left knee for over 25 years 
following the veteran's discharge from service.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection:  Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, for 
certain chronic diseases, such as arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service, one year for arthritis.  38 C.F.R. §§ 
3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).


Degenerative Joint Disease with Torn Medial Meniscus, Left 
Knee

The veteran's service medical records are absent complaints, 
treatment, or diagnoses of a left knee disability during 
service.  On the veteran's June 1969 separation examination, 
the veteran's lower extremities were evaluated as normal.  On 
the Report of Medical History completed by the veteran in 
conjunction with his separation physical, the veteran denied 
ever having swollen or painful joints or a trick or locked 
knee.  There is no medical evidence that shows that the 
veteran suffered from a left knee disability during service.

Private medical treatment records demonstrate that the 
veteran began experiencing left knee pain in January 1995, 
over 25 years after his separation from military service.  In 
January 1996, the veteran reported that, prior to the onset 
of symptoms, he was not having any difficulty with his left 
knee.  Further, the veteran stated that his job, which 
included jumping on and off machinery, contributed to his 
symptoms.  The veteran underwent arthroscopic surgery on his 
left knee in February 1996 and has been diagnosed with 
degenerative joint disease with torn medial meniscus of the 
left knee.  Subsequent private medical records show 
additional treatment of the veteran's left knee.  These post-
service records are negative for any nexus opinion or other 
evidence linking the veteran's currently diagnosed 
degenerative joint disease with torn medial meniscus of the 
left knee to his service.  Thus, overall, the post-service 
medical records, indicating a disorder that began years after 
service with no indication of an association to service, are 
found to provide evidence against the veteran's claim.

The veteran contends that climbing telephone poles while in 
the military caused his knee problems by causing him to twist 
and put pressure on his left side.  However, there is no 
evidence of any in-service injury of the left knee, and the 
veteran is not qualified, as a layperson, to offer an opinion 
as to medical etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Finally, the record does not indicate that degenerative joint 
disease of the left knee was diagnosed within one year of the 
veteran's separation from service, so service connection is 
not presumed.  38 C.F.R. § 3.307, 3.309.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for degenerative joint 
disease with torn medial meniscus of the left knee is not 
warranted.


Right Knee Disability

The veteran's service medical records indicate that he sought 
treatment for a sprained right knee with minimal tenderness 
in July 1967.  The service medical records do not contain any 
other complaint of or treatment for a right knee condition, 
and the June 1969 separation examination report noted normal 
lower extremities.  Therefore, there is no evidence that the 
veteran's in-service right knee injury was a chronic 
condition; rather, it strongly suggests that the injury was 
acute and transitory, and resolved without a residual 
disability.

The post-service medical evidence of record is absent any 
complaints, treatment, or diagnoses of a right knee 
disability.  The absence of treatment records suggesting 
complaints or findings of right knee pain after service is 
probative evidence that the veteran has not experienced 
continuous symptoms required to establish service connection.  
Further, the veteran states that his left knee bothers him 
more than his right knee, and that his right knee does not 
bother him much.  The veteran also contends that climbing 
telephone poles in the military caused him to put pressure on 
his left side; the veteran does not contend that he injured 
his right knee while performing his duties.  Therefore, the 
competent medical evidence demonstrates that the veteran does 
not have a current right knee disability.  In the absence of 
such a current diagnosis, his claim for service connection 
for a right knee disability cannot be granted.  


PTSD

The veteran indicates, in pertinent part, that he has PTSD as 
a result of being shot at while stringing telephone cable in 
Vietnam.  The veteran contends that this event occurred at 
Bien Hoa in Qui Nhan, when the base he was stationed at was 
hit by off-target South Korean artillery.  He also noted in 
his October 2005 substantive appeal that he was afraid the 
whole time he was in Vietnam and did not have many high 
stress incidents.  The veteran did not provide the date of 
the alleged incident, nor the names of other individuals 
involved.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In this regard, the 
Board notes that the record does not demonstrate a confirmed 
diagnosis of PTSD, and as such, service connection for PTSD 
is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board notes that, in fact, PTSD was ruled out 
when the veteran was examined at a VAMC in February 2003, at 
which time his complaints included that he was depressed 
(depression was diagnosed).  No other medical evidence of 
record suggests that the veteran has PTSD.

Without a diagnosis of PTSD, there is no need to discuss the 
veteran's alleged stressors in detail, or to attempt to have 
them corroborated by the United States Joint Services Records 
Research Center (JSRRC).  The RO did not take, and indeed had 
no basis for taking, additional action to corroborate the 
veteran's claimed stressors.

Again, the bottom line is that there is no evidence of record 
indicating that the veteran carries a diagnosis of PTSD.  As 
such, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.   Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for degenerative joint disease with torn 
medial meniscus of the left knee is denied.

Service connection for a right knee disability is denied.

Service connection for PTSD is denied.




REMAND

The veteran contends that he is entitled to service 
connection for a neck disability.  The veteran's service 
medical records confirm that the veteran was involved in an 
automobile accident in August 1969.  Shortly after the August 
1969 accident, the veteran complained of a stiff neck.  An X-
ray of the veteran's cervical spine was conducted in August 
1969 which showed some straightening of the normal lordotic 
curvature in the upper cervical segments.  The veteran was 
diagnosed with cervical strain and was instructed to refrain 
from climbing poles, an activity required by his military 
occupation, for three weeks.

The veteran's VA private treatment records indicate that he 
sought treatment for neck pain in October 2000.  The veteran 
was provided with a work excuse for two days and was 
diagnosed with neck pain and muscle spasm.  The veteran 
states that his neck does not bother him constantly, but that 
it does cause pain and "catches" when he moves a certain 
way.  The veteran further states that his neck has been 
painful since the 1969 accident.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Given the preceding evidence, it appears that a VA 
examination of the veteran's neck for the purpose of a nexus 
opinion is necessary because (1) the record contains 
competent evidence related to a current neck disability; (2) 
the veteran's neck was injured in service; and (3) the 
evidence indicates that the veteran's current neck pain may 
be associated with his military service.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
latter element is a low threshold).



Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current neck disability.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination of the veteran.  If a 
current neck disability is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or higher) that 
such neck disability is causally related 
to the veteran's active service.

2.  Then, the AMC should readjudicate the 
claim for service connection for a neck 
disability.  If the determination remains 
unfavorable to the veteran, the AMC must 
issue a supplemental statement of the case 
to the veteran and his representative and 
provide a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


